Title: General Orders, 9 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday May 9th 1779.
Parole Cockermouth—C. Signs Corinth Cuba.


The Commander in Chief requires that the most pointed observance be had to all former orders prohibiting the use of the Waggon horses of the Army & forbids in the most positive terms their being rode on any pretence: When horses are wanted by officers for extra services, the Quarter Master General will furnish them on application.
The soldiers are not to be suffered to cut down any more trees for firing until they have used the whole of those already felled and all the brush in the neighborhood of camp.
Justice to the Inhabitants and a regard to public œconomy demand the strictest attention to this order.
